Citation Nr: 1538803	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board remanded in the case in June 2014 to afford the Veteran an opportunity for a videoconference hearing.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain any additional documents pertinent to the matter addressed in this decision. 

In the June 2014 remand, the Board referred multiple claims to the Agency of Original Jurisdiction (AOJ), including a request to reopen a claim for service connection for diabetes mellitus.  It appears that this issue remains pending with the AOJ.  See, e.g., September 2014 AOJ letter.  Therefore, the Board does not have jurisdiction over the diabetes mellitus issue, and it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the June 2014 remand, the Board directed the AOJ to schedule the Veteran for a videoconference hearing based on his request.  The Veteran failed to appear for the August 2015 hearing; however, he notified VA that he was unsure if he would be able to attend the hearing at the scheduled time in a June 2015 written statement.  He explained that he would be returning to town on the day of the hearing.  The Veteran requested that his hearing be rescheduled to a later time that day or another day in the future.  On review, it does not appear that the RO responded to the Veteran's request to reschedule the hearing.  Therefore, the Veteran should be provided another opportunity to appear for a Board hearing.  38 C.F.R. §§ 20.704, 20.904 (2015).



Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to reschedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the RO in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  The Veteran has indicated that he is unavailable from October 12, 2015, through November 6, 2015, for medical reasons.  See June 2015 written statement.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

